Exhibit 21 - Subsidiaries of the Registrant. The following corporations and limited liability companies are direct or indirect subsidiaries of the registrant. None does business other than under its own name. Certain subsidiaries are omitted that would not constitute, if aggregated together, a significant subsidiary of the registrant; however, no implication should be drawn that each subsidiary named below is a significant subsidiary. Name State or other jurisdiction of incorporation or organization CPS Leasing, Inc. DE CPS Marketing, Inc. CA CPS Receivables LLC DE CPS Receivables Two LLC DE CPS Receivables Three LLC DE CPS Receivables Four LLC DE CPS Receivables Five LLC DE CPS Fender Receivables LLC DE CPS Residual Corp. DE Page Four Funding LLC DE Page Five Funding LLC DE Page Six Funding LLC DE Page Seven Funding LLC DE Folio Funding II LLC DE TFC Enterprises LLC DE Mercury Finance Company LLC DE
